DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 1, the recitation of “rotating the buoyant pump by a positive angle about a first horizontal axis reverses an inclination direction of the first ramp while preserving inclination directions of the second, third and fourth ramps” and “rotating the buoyant pump by negative angle about said first horizontal axis reverses an inclination direction of the second ramp while preserving inclination directions of the first, third and fourth ramps; wherein rotating the buoyant pump by a positive angle about a second horizontal axis reverses an inclination direction of the third ramp while preserving inclination directions of the first, second, and fourth ramps; and wherein rotating the buoyant pump by a negative angle about said second horizontal axis reverses an inclination direction of the fourth ramp while preserving inclination directions of the first, second, and third ramps” constitutes new matter. Nowhere in the original disclosure does it disclose “preserving” inclination directions of three ramps while reversing the inclination direction of one ramp. 
Regarding claim 12, the recitation of “said plurality of ramps characterized by at least two nonparallel inclination directions” constitutes new matter. Nowhere in the original disclosure does it disclose inclination directions as “nonparallel”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “rotating the buoyant pump by a positive angle about a first horizontal axis reverses an inclination direction of the first ramp while preserving inclination directions of the second, third and fourth ramps” and “rotating the buoyant pump by negative angle about said first horizontal axis reverses an inclination direction of the second ramp while preserving inclination directions of the first, third and fourth ramps; wherein rotating the buoyant pump by a positive angle about a second horizontal axis reverses an inclination direction of the third ramp while preserving inclination directions of the first, second, and fourth ramps; and wherein rotating the buoyant pump by a negative angle about said second horizontal axis reverses an inclination direction of the fourth ramp while preserving inclination directions of the first, second, and third ramps” are indefinite. It is unclear how it is possible to preserve the inclination direction of three ramps while reversing the inclination direction of one ramp based on the present specifications and drawings. Referring to Figs. 7 and 8 of the present invention, it appears that the first and third ramps and the second and fourth ramps work as pairs. In Fig. 7, the inclination direction of second ramp 106 and fourth ramp 110 both reverse together. Then in Fig. 8, the inclination direction of first ramp 104 and third ramp 108 both reverse together. Therefore, it is unclear how three ramps can preserve their inclination direction when it appears that the ramps are working in pairs. For the purpose of examination, the Examiner has interpreted the recitations to recite 
Regarding claim 12, the recitation “said plurality of ramps characterized by at least two nonparallel inclination directions” is indefinite. It is unclear what is meant by nonparallel inclination directions since the present drawings clearly show parallel ramps. Again, referring to Figs. 7 and 8, in Fig. 7, ramps 106 and 110 have parallel inclination directions and in Fig. 8, ramps 104 and 108 have parallel inclination directions. For the purpose of examination, the Examiner has interpreted the recitation to recite “said plurality of ramps characterized by at least two parallel inclination directions”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10-13, 15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120013126 A1 to Molloy. 
Regarding claim 1, Molloy discloses a system comprising:
an outer hull (Fig. 2: 1) defining a pump interior (area inside 1), a first ramp, a second ramp, a third ramp, and a fourth ramp, said ramps tiered within the pump interior (multiple ramps 4);
a plurality of ramp- adjacent catchments (5), each ramp-adjacent catchment having a vertically recessed concavity whereby backflow from higher ramps to lower ramps is inhibited [0052]; and 
a return channel (Fig. 3: 8) fluidly connecting an upper region (6) of the pump interior to a lower region (14) of the pump interior; 
wherein rotating the buoyant pump by a positive angle about a first horizontal axis reverses an inclination direction of the first ramp while preserving inclination directions of the second, third and fourth ramps ([0052]; Fig. 2: ramp that moves water from left to right);
wherein rotating the buoyant pump about by a negative angle about said first horizontal axis reverses an inclination direction of the second ramp while preserving inclination directions of the first, third and fourth ramps ([0052]; Fig. 2: ramp that moves water from right to left); 
wherein rotating the buoyant pump by a positive angle about a second horizontal axis reverses an inclination direction of the third ramp while preserving inclination directions of the first, second, and fourth ramps ([0052]; Fig. 2: ramp that moves water from left to right); and 
wherein rotating the buoyant pump by a negative angle about said second horizontal axis reverses an inclination direction of the fourth ramp while preserving inclination directions of the first, second, and third ramps ([0052]; Fig. 2: ramp that moves water from right to left).
Regarding claim 2
Regarding claim 4, Molloy discloses the working fluid is seawater from a body of water on which the buoyant pump floats [0012].
Regarding claim 10, Molloy discloses a tether flexibly connecting the buoyant pump to one of a seafloor and an anchor [0020].
Regarding claim 11, Molloy discloses a center of gravity positioned below a surface of a body of water on which the pump floats [0057].
Regarding claim 12, Molloy discloses a system comprising:
an outer hull (Fig. 2: 1) defining a pump interior (area inside 2), a plurality of ramps tiered within the pump interior, said plurality of ramps characterized by at least two parallel inclination directions (multiple ramps 4), 
a bottom catchment (3) configured to pool fluid at the bottom of the buoyant pump, 
a top catchment (6) configured to receive fluid from ramps at the top of the buoyant pump, 
wherein the plurality of ramps define a first water-lifting path from the bottom catchment to the top catchment (ramps left to right), 
wherein the plurality of ramps define a second water-lifting path from the bottom catchment to the top catchment (ramps right to left), 
wherein the plurality of ramps is configured to lift water from the bottom catchment to the top catchment via the first water-lifting path but not via the second water-lifting path when the buoyancy pump is rocked about a first horizontal axis [0052], and 
wherein the plurality of ramps is configured to lift water from the bottom catchment to the top catchment via the second water-lifting path but not via the first water-lifting path when the buoyancy pump is rocked about a second horizontal axis [0052].
Regarding claim 13, Molloy discloses a turbine (Fig. 3: 9) disposed in the return channel.
Regarding claim 15, Molloy discloses the working fluid is seawater from a body of water on which the buoyant pump floats [0012].
Regarding claim 21, Molloy discloses a tether flexibly connecting the buoyant pump to one of a seafloor and an anchor [0020].
Regarding claim 22, Molloy discloses a center of gravity positioned below a surface of a body of water on which the pump floats [0057].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120013126 A1 to Molloy in view of US 20070257491 A1 to Kornbluh et al.
Regarding claims 3 and 14, Molloy discloses a system as described above. 
However, it fails to disclose a magnetohydrodynamic generator disposed in the return channel.
Kornbluh et al. teaches a magnetohydrodynamic generator disposed in the return channel [0074].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the magnetohydrodynamic generator as disclosed by Kornbluh et al. in the return channel disclosed by Molloy.
One would have been motivated to do so to use the exit flow of fluid to generate power. 
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120013126 A1 to Molloy in view of WO 2016177858 A1 to Lavelle. 
Regarding claims 5 and 16, Molloy discloses a system as described above. 
However, it fails to disclose the outer hull is configured to also confine a gas.
Lavelle teaches the outer hull is configured to also confine a gas (page 19, lines 20-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the gas as disclosed by Lavelle to the hull disclosed by Molloy.
One would have been motivated to do so to increase pressure and power generation. 
Regarding claims 6 and 17, Molloy and Lavelle discloses a system as described above. 
However, it fails to disclose the gas contains one of nitrogen, carbon dioxide, and methane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gas be one of nitrogen, carbon dioxide, or methane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so to further increase pressure and power generation. 
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120013126 A1 to Molloy in view of US 20190016419 A1 to Sheldon-Coulson et al. 
Regarding claims 7-8 and 18-19, Molloy discloses a system as described above. 
However, it fails to disclose the limitations from claims 7-8 and 18-19. 
Sheldon-Coulson et al. teaches:
a propulsion system (Fig. 8: 168 and 169) for moving the pump through a body of water.
the propulsion system includes a propeller (Fig. 8: 168 and 169).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the propeller as disclosed by Sheldon-Coulson et al. to the system disclosed by Molloy.
One would have been motivated to do so to move the system to a more desirable location. 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120013126 A1 to Molloy.
Regarding claims 9 and 20, Molloy discloses a system as described above. 
However, it fails to disclose the first horizontal axis is angularly offset from the second horizontal axis by approximately 90 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the horizontal axes offset by 90 degrees, since it has been held that discovering an optimum value of a result effective 
One would have been motivated to do so to optimize fluid flow within the ramps and catchments.  

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion




























































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832